               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

BANCO POPULAR DE PUERTO RICO,            )
                                         )
               Plaintiff,                )
                                         )
               v.                        )   Civil No. 2009–153
                                         )
MAJESTIC CONSTRUCTION, INC., JAMES H.    )
STURGESS, CHERYL A. STURGESS,            )
GOVERNMENT OF THE VIRGIN ISLANDS         )
BUREAU OF INTERNAL REVENUE,              )
                                         )
               Defendants.               )
                                         )
                                         )
GOVERNMENT OF THE VIRGIN ISLANDS         )
BUREAU OF INTERNAL REVENUE,              )
                                         )
               Cross-claimant,           )
                                         )
               v.                        )
                                         )
MAJESTIC CONSTRUCTION, INC., JAMES H.    )
STURGESS, CHERYL A. STURGESS,            )
                                         )
               Cross-claim defendant.    )
                                         )

APPEARANCES:
Justin K. Holcombe, Esq.
Dudley Topper & Feuerzeig
St. Thomas, VI
     For Banco Popular de Puerto Rico,
Henry C. Smock, Esq.
Smock & Moorehead
St. Thomas, VI
     For the defendants Majestic Construction, Inc., James H.
     Sturgess, and Cheryl A. Sturgess,
Claude Walker, AG
Carol Thomas-Jacobs, AAG
Virgin Islands Department of Justice
St. Thomas, VI
     For the Government of the Virgin Islands Bureau of Internal
     Revenue.
Banco Popular de Puerto Rico v. Majestic Construction, Inc., et al.
Civil No. 2009–153
Order
Page 2

                                    ORDER
GÓMEZ, J.

     On October 29, 2009, Banco Popular de Puerto Rico (“Banco

Popular”) initiated this action for debt and foreclosure against

Majestic Construction, Inc. (“Majestic”); James H. Sturgess and

Cheryl A. Sturgess (collectively the “Sturgesses”); and the

Government of the Virgin Islands Bureau Of Internal Revenue (the

“VIBIR”).

     On October 8, 2010, Banco Popular moved for summary

judgment against Majestic, the Sturgesses, and the VIBIR. None

of the defendants opposed the motion.

     On May 27, 2011, the Court granted Banco Popular’s motion

for summary judgment. The judgment foreclosed liens on four

properties owned by Majestic. Those properties are described in

the May 27, 2011, Judgment as: Parcel No. 15A-8-B-5 Estate

Rendezvous and Ditliff, No. 15A Cruz Bay Quarter, St. John, U.S.

Virgin Islands, as shown on O.L.G. Drawing No. D9-5149-T91;

Parcel No. 15A-8-B-6 Estate Rendezvous and Ditliff, No. 15A Cruz

Bay Quarter, St. John, U.S. Virgin Islands, as shown on O.L.G.

Drawing No. D9-5149-T91; Parcel No. 17E Estate Bovoni, Nos. 1

and 2 Frenchman’s Bay Quarter, St. Thomas, U.S. Virgin Islands,

as shown on O.L.G. Drawing No. A9-379-T90; and Parcel No. 1-1-16

Estate Grunwald, No. 12B Cruz Bay Quarter, St. John, U.S. Virgin

Islands, as shown on OLG Drawing No. D9-5610-T93.
Banco Popular de Puerto Rico v. Majestic Construction, Inc., et al.
Civil No. 2009–153
Order
Page 3

        In the May 27, 2011, judgment, the Court granted a final

judgment for the total sum of $213,139.92, with interest

continuing to accrue at the daily rate of $25.98 and late

charges continuing to accrue at the rate of 5% of the monthly

payment due until May 27, 2011. Thereafter, the interest was to

accrue at the statutory rate. It was further ordered that Banco

Popular’s mortgage lien and security interest covering the

properties was the first priority lien and that all other liens

were junior to the liens of Banco Popular. The Court further

ordered that:

        the aforesaid liens shall be foreclosed and the
        Properties shall be sold by the United States Marshal
        according to law and the proceeds of such sale shall be
        applied first to the expenses associated with any sale,
        including but not limited to the costs of publication
        and the commission assessed by the United States
        Marshal’s Service pursuant to 28 U.S.C. §1921, and then
        toward satisfaction of this judgment in favor of Banco
        Popular, including any costs and attorneys' fees that
        may be awarded upon application and any sums that may be
        paid by Banco Popular for insurance premiums, taxes and
        expenditures necessary to maintain the Properties
        pending sale with interest from the date of any such
        payment.   The   surplus,  if   any,   remaining   after
        application of the proceeds as provided above, shall be
        distributed in accordance with V.I. Code Ann. tit. 5,
        § 489[1].



1   V.I. Code Ann. Tit. 5, § 489 provides in pertinent part that:
        Whenever real property is sold on execution the provisions of this
        section shall apply to the subsequent proceedings:
        . . .
        (3) Upon the return of the execution, the marshal shall pay the
        proceeds of the sale to the clerk, who shall then apply the same,
        or so much thereof as may be necessary, in satisfaction of the
        judgment. If an order of resale is afterwards made, and the property
        sells for a greater amount to any person other than the former
Banco Popular de Puerto Rico v. Majestic Construction, Inc., et al.
Civil No. 2009–153
Order
Page 4

Judgment, May 27, 2011, ECF No. 28, at 11-12.

     Thereafter, on October 26, 2012, the Court issued a writ of

execution for the judgment in the amount of $220,076.58.

Interest has accrued on that judgment at the statutory rate.

     Pursuant to the Court’s May 27, 2011, Judgment, on April

11, 2013, the United States Marshal sold the Properties

described therein.      Parcel No. 15A-8-B-5 Estate Rendezvous and

Ditliff, No. 15A Cruz Bay Quarter, St. John, U.S. Virgin

Islands, as shown on O.L.G. Drawing No. D9-5149-T91, was sold to

Eric Mueller for $76,500.

     Parcel No. 15A-8-B-6 Estate Rendezvous and Ditliff, No. 15A

Cruz Bay Quarter, St. John, U.S. Virgin Islands, as shown on

O.L.G. Drawing No. D9-5149-T91; Parcel No. 17E Estate Bovoni,

Nos. 1 and 2 Frenchman’s Bay Quarter, St. Thomas, U.S. Virgin

Islands, as shown on O.L.G. Drawing No. A9-379-T90; and Parcel

No. 1-1-16 Estate Grunwald, No. 12B Cruz Bay Quarter, St. John,

U.S. Virgin Islands, as shown on OLG Drawing No. D9-5610-T93,



      purchaser, the clerk shall first repay to such purchaser the amount
      of his bid out of the proceeds of the latter sale.
      . . .
      (5) If, after the satisfaction of the judgment, there are any
      proceeds of the sale remaining, the clerk shall pay such proceeds
      to the judgment debtor, or his representatives, as the case may be,
      at any time before the order is made, upon the motion to confirm
      the sale, provided such party files with the clerk a waiver of all
      objections made or to be made to the proceedings concerning the
      sale; but if the sale is confirmed, such proceeds shall be paid to
      such party of course, otherwise, they shall remain in the custody
      of the clerk until the sale of the property has been disposed of.
5 V.I.C. § 489. Majestic and the Sturgesses are the judgment debtors in this
matter.
Banco Popular de Puerto Rico v. Majestic Construction, Inc., et al.
Civil No. 2009–153
Order
Page 5

were sold to Banco Popular for $12,000, $56,000 and $76,000

respectively.     In total, the Properties sold for $220,500.

     On May 28, 2013, the Marshal deposited $76,500 into the

Court’s registry. The $76,500 represents the proceeds from the

sale of Parcel No. 15A-8-B-5 Estate Rendezvous and Ditliff, No.

15A Cruz Bay Quarter, St. John, U.S. Virgin Islands, as shown on

O.L.G. Drawing No. D9-5149-T91, to Eric Mueller.

     On February 5, 2014, the Court entered an order confirming

the Marshal’s sale as to the properties sold to Banco Popular.2

That order omitted confirmation of the sale as to Eric Mueller.

On April 17, 2014, Banco Popular moved to correct the February

5, 2014, Order pursuant to Fed. R. Civ. P. 60(a). On February 3,

2015, the Court entered an order amending the February 5, 2014,

Order to approve and confirm the sale as to Eric Mueller.

     Title 28, Section 2041, of the United States Code in

pertinent part provides:

     All moneys paid into any court of the United States, or
     received by the officers thereof, in any case pending or
     adjudicated in such court, shall be forthwith deposited
     with the Treasurer of the United States or a designated
     depositary, in the name and to the credit of such court.

28 U.S.C.S. § 2041.




2 Parcel No. 15A-8-B-6 Estate Rendezvous and Ditliff, No. 15A Cruz Bay
Quarter, St. John, U.S. Virgin Islands, as shown on O.L.G. Drawing No. D9-
5149-T91; Parcel No. 17E Estate Bovoni, Nos. 1 and 2 Frenchman’s Bay Quarter,
St. Thomas, U.S. Virgin Islands, as shown on O.L.G. Drawing No. A9-379-T90;
and Parcel No. 1-1-16 Estate Grunwald, No. 12B Cruz Bay Quarter, St. John,
U.S. Virgin Islands, as shown on OLG Drawing No. D9-5610-T93.
Banco Popular de Puerto Rico v. Majestic Construction, Inc., et al.
Civil No. 2009–153
Order
Page 6

     Title 28, Section 2042, of the United States Code in

pertinent part provides:

     No money deposited under section 2041 of this title [28
     USCS § 2041] shall be withdrawn except by order of court.

     In every case in which the right to withdraw money
     deposited in court under section 2041 [28 USCS § 2041]
     has been adjudicated or is not in dispute and such money
     has remained so deposited for at least five years
     unclaimed by the person entitled thereto, such court
     shall cause such money to be deposited in the Treasury
     in the name and to the credit of the United States. Any
     claimant entitled to any such money may, on petition to
     the court and upon notice to the United States attorney
     and full proof of the right thereto, obtain an order
     directing payment to him.

28 U.S.C.S. § 2042

     Five years have passed since the May 28, 2013, deposit of

funds with the Court in this matter. No party has claimed those

funds.

     The premises considered, it is hereby

     ORDERED that Banco Popular, Majestic, the Sturgesses, and

the VIBIR shall, by November 21, 2018, show cause why the Court

should not order the Clerk of the Court to deposit the proceeds

from the sale in this matter in the Treasury of the United

States in the name and to the credit of the United States.



                                                      S\
                                                           CURTIS V. GÓMEZ
                                                           District Judge
